     Case 1:19-cv-01662-DAD-SAB Document 32 Filed 12/28/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RANDY JAMES GEREN,                                 No. 1:19-cv-01662-DAD-SAB (PC)
12                        Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   R. FISHER, et al.,                                 PLAINTIFF’S SECOND AMENDED
                                                        COMPLAINT
15                        Defendants.
                                                        (Doc. No. 28)
16

17          Plaintiff Randy James Geren is a state prisoner proceeding pro se in this civil rights action

18   filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 19, 2020, the assigned magistrate judge screened the second amended complaint

21   (“SAC”) and issued findings and recommendations recommending that this action be dismissed

22   due to plaintiff’s failure to state a cognizable claim upon which relief may be granted. (Doc. No.

23   28.) In particular, the magistrate judge found that plaintiff failed to state a cognizable claim of

24   deliberate indifference to his serious medical needs because he did not allege that defendants

25   deliberately delayed providing him medical assistance once they learned that he was suffering a

26   serious allergic reaction, and indeed plaintiff alleges that once he told defendant nurse Nultz that

27   he “need[ed] help” and “[it’s] getting harder to breath, and [his] pain is getting worse,” defendant

28   Nultz activated her personal alarm to summon immediate medical care for him. (Id. at 5.) In
                                                       1
     Case 1:19-cv-01662-DAD-SAB Document 32 Filed 12/28/20 Page 2 of 4


 1   addition, the magistrate judge found that plaintiff failed to state a claim under California

 2   Government Code § 845.6 for failure to take reasonable action to summon medical care because:

 3   (1) plaintiff’s SAC does not allege compliance with the Government Claims Act; (2) plaintiff’s

 4   allegations show that defendants did not ignore plaintiff’s medical need—defendants did summon

 5   immediate medical care; and (3) plaintiff’s allegations do not suggest that “the timing of

 6   defendants’ response to plaintiff’s condition was dilatory or otherwise unreasonable.” (Id. at 7.)

 7   The magistrate judge also found that granting further leave to amend would be futile because the

 8   allegations in plaintiff’s original, first amended, and second amended complaints all failed to state

 9   a claim for relief, despite the guidance provided to plaintiff in the court’s screening orders

10   regarding the pleading and legal standards applicable to the claims he was attempting to assert.

11   (Id.)

12           The pending findings and recommendations were served on plaintiff and contained notice

13   that any objections thereto were to be filed within twenty-one (21) days after service. (Id. at 8.)

14   After receiving an extension of time to do so, plaintiff timely filed objections to the pending

15   findings and recommendations on July 20, 2020. (Doc. No. 31.)

16           In his objections, plaintiff disputes the magistrate judge’s characterization of the time that

17   passed between when he started complaining of an allergic reaction to when defendants

18   summoned medical care for him as a “slight delay.” (Id. at 3–4.) Plaintiff contends that the total

19   delay of about one hour was not slight and that medical care should have been summoned

20   immediately when he first reported to defendant Nultz that he was having an allergic reaction.
21   (Id. at 4–8.) However plaintiff does not contest the magistrate judge’s summary of plaintiff’s

22   allegations, including that when plaintiff complained to defendant nurse Nultz about his allergic

23   reaction, she told him to go see the nurse in the clinic next door, but defendant officer Lovelady

24   subsequently denied plaintiff access to the clinic because he was not wearing a blue shirt, and

25   when plaintiff returned thirty minutes later with his shirt on, he was asked to wait outside because

26   the clinic was very busy. (Doc. No. 28 at 3–4.) After waiting outside for an additional thirty
27   minutes, plaintiff then returned to defendant Nultz because he was having difficulty breathing and

28   was in worse pain, and in response, she activated her personal alarm to summon immediate
                                                       2
     Case 1:19-cv-01662-DAD-SAB Document 32 Filed 12/28/20 Page 3 of 4


 1   medical care. (Id.) The undersigned agrees with the magistrate judge’s findings that plaintiff’s

 2   allegations are insufficient to state a cognizable claim for deliberate indifference to a serious

 3   medical need. Further, as the magistrate judge correctly noted, plaintiff alleges in his SAC that

 4   defendants did summon medical care for him. Thus, his allegations are also insufficient to state a

 5   claim under Government Code § 845.6 for failure to take reasonable action to summon medical

 6   care. See Castaneda v. Dep’t of Corr. & Rehab., 212 Cal. App. 4th 1051, 1073 (2013) (holding

 7   that immunity under § 845.6 applied to defendants despite a three-week delay in summoning care,

 8   because a doctor’s decision to circle “routine” instead of “urgent” on the referral form “was a

 9   matter within [the doctor’s] medical judgment,” and it was “certainly not a failure to summon”).

10           Plaintiff also objects to the pending findings and recommendations because he contends

11   that he has complied with the Government Claims Act. (Doc. No. 31 at 8–9.) Plaintiff explains

12   that he timely filed the required tort claim form with the Government Claims Board on July 17,

13   2019, and in response to the Board’s May 11, 2020 letter to plaintiff requesting payment of the

14   required $25.00 filing fee, plaintiff paid the fee on June 23, 2020. (Id.) In addition, plaintiff

15   attached copies of his tort claim form, the Board’s response letter, and his fee payment form as

16   exhibits to his objections to the pending findings and recommendations. (Id. at 15–33.) While

17   this additional information would support a decision by the court to grant plaintiff leave to further

18   amend his complaint to sufficiently allege his compliance with the Government Claims Act, the

19   undersigned agrees with the magistrate judge’s finding that the granting of further leave to amend

20   in this case would nevertheless be futile because plaintiff has failed to state a § 845.6 claim, for
21   the reasons explained above.

22           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

23   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

24   objections, the court concludes that the findings and recommendations are supported by the

25   record and by proper analysis.

26   /////
27   /////

28   /////
                                                       3
     Case 1:19-cv-01662-DAD-SAB Document 32 Filed 12/28/20 Page 4 of 4


 1        Accordingly,

 2        1.    The findings and recommendations issued on June 19, 2020 (Doc. No. 28) are

 3              adopted in full;

 4        2.    This action is dismissed due to plaintiff’s failure to state a cognizable claim for

 5              relief; and

 6        3.    The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
       Dated:   December 24, 2020
 9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   4
